     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 1 of 15 Page ID #:6152




 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11      N.L., a minor by and through his              Case No: 2:15-cv-07200-AB-FFM
        Guardian ad litem, and all others similarly
12      situated,                                     STIPULATED PROTECTIVE ORDER
13                   Plaintiffs,                      DISCOVERY MATTER
14            vs.                                     Courtroom 540
                                                      Judge: Steve Kim
15      CHILDRENS HOSPITAL LOS
        ANGELES; CHILDRENS HOSPITAL                   Complaint Filed:       9/11/15
16      MEDICAL GROUP                                 Discovery Cutoff:      1/13/2021
                                                      Pretrial Conference:   5/28/2021
17                   Defendants.                      Trial Date:            6/15/2021
18
19
20 / / /
21
22
23
24 / / /
25
26
27
28 / / /


                                          PROTECTIVE ORDER
     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 2 of 15 Page ID #:6153




 1 1.       PROTECTIVE ORDER
 2          A.    PURPOSES AND LIMITATIONS
 3          Discovery in this action is likely to involve production of confidential and/or
 4 private information for which special protection from public disclosure and from use for
 5 any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 6 Court enterS the following Protective Order. The parties acknowledge that this Order
 7 does not confer blanket protections on all disclosures or responses to discovery and that
 8 the protection it affords from public disclosure and use extends only to the limited
 9 information or items that are entitled to confidential treatment under the applicable legal
10 principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
11 Protective Order does not entitle them to file confidential information under seal; Civil
12 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13 will be applied when a party seeks permission from the court to file material under seal.
14          B.    GOOD CAUSE STATEMENT
15          This action is likely to involve individually identifiable medical records and/or
16 information for which special protection from public disclosure and from use for any
17 purpose other than prosecution of this action is warranted. Such private records and/or
18 information consist of, among other things, individually identifiable medical records
19 and/or information, information otherwise generally unavailable to the public, or which
20 may be privileged or otherwise protected from disclosure under state or federal statutes,
21 court rules, case decisions, or common law. Accordingly, to expedite the flow of
22 information, to facilitate the prompt resolution of disputes over confidentiality of
23 discovery materials, to adequately protect information the parties are entitled to keep
24 confidential, to ensure that the parties are permitted reasonable necessary uses of such
25 material in preparation for and in the conduct of trial, to address their handling at the end
26 of the litigation, and serve the ends of justice, a protective order for such information is
27 justified in this matter. It is the intent of the parties that information will not be
28 designated as confidential for tactical reasons and that nothing be so designated without


                                          PROTECTIVE ORDER                                        1
     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 3 of 15 Page ID #:6154




 1 a good faith belief that it has been maintained in a confidential, non-public manner, and
 2 there is good cause why it should not be part of the public record of this case.
 3 2.       DEFINITIONS
 4          2.1   Action: N.L. v. Childrens Hospital Los Angeles, et al., Case No. 2:15-cv-
 5                07200-AB-FFM.
 6          2.2   Challenging Party: a Party or Non-Party that challenges the designation of
 7                information or items under this Order.
 8          2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
 9                it is generated, stored or maintained) or tangible things that qualify for
10                protection under Federal Rule of Civil Procedure 26(c), and as specified
11                above in the Good Cause Statement.
12          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
13                support staff).
14          2.5   Designating Party: a Party or Non-Party that designates information or
15                items that it produces in disclosures or in responses to discovery as
16                “CONFIDENTIAL.”
17          2.6   Disclosure or Discovery Material: all items or information, regardless of
18                the medium or manner in which it is generated, stored, or maintained
19                (including, among other things, testimony, transcripts, and tangible things),
20                that are produced or generated in disclosures or responses to discovery in
21                this matter.
22          2.7   Expert: a person with specialized knowledge or experience in a matter
23                pertinent to the litigation who has been retained by a Party or its counsel to
24                serve as an expert witness or as a consultant in this Action.
25          2.8   House Counsel: attorneys who are employees of a party to this Action.
26                House Counsel does not include Outside Counsel of Record or any other
27                outside counsel.
28          2.9   Non-Party: any natural person, partnership, corporation, association, or
                  other legal entity not named as a Party to this action.
                                         PROTECTIVE ORDER                                          2
     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 4 of 15 Page ID #:6155




 1          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 2                this Action but are retained to represent or advise a party to this Action and
 3                have appeared in this Action on behalf of that party or are affiliated with a
 4                law firm which has appeared on behalf of that party, and includes support
 5                staff.
 6          2.11 Party: any party to this Action, including all of its officers, directors,
 7                employees, consultants, retained experts, and Outside Counsel of Record
 8                (and their support staffs).
 9          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
10                Discovery Material in this Action.
11          2.13 Professional Vendors: persons or entities that provide litigation support
12                services (e.g., photocopying, videotaping, translating, preparing exhibits or
13                demonstrations, and organizing, storing, or retrieving data in any form or
14                medium) and their employees and subcontractors.
15          2.14 Protected Material: any Disclosure or Discovery Material that is designated
16                as “CONFIDENTIAL.”
17          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
18                from a Producing Party.
19 3.       SCOPE
20          The protections conferred by this Protective Order cover not only Protected
21 Material (as defined above), but also (1) any information copied or extracted from
22 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
23 Material; and (3) any testimony, conversations, or presentations by Parties or their
24 Counsel that might reveal Protected Material.
25          Any use of Protected Material at trial shall be governed by the orders of the trial
26 judge. This Order does not govern the use of Protected Material at trial.
27 / / /
28


                                          PROTECTIVE ORDER                                        3
     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 5 of 15 Page ID #:6156




 1 4.       DURATION
 2          Even after final disposition of this litigation, the confidentiality obligations
 3 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 4 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 5 later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
 6 and (2) final judgment herein after the completion and exhaustion of all appeals,
 7 rehearings, remands, trials, or reviews of this Action, including the time limits for filing
 8 any motions or applications for extension of time pursuant to applicable law.
 9 5.       DESIGNATING PROTECTED MATERIAL
10          5.1   Exercise of Restraint and Care in Designating Material for Protection
11          Each Party or Non-Party that designates information or items for protection under
12 this Order must take care to limit any such designation to specific material that qualifies
13 under the appropriate standards. The Designating Party must designate for protection
14 only those parts of material, documents, items, or oral or written communications that
15 qualify so that other portions of the material, documents, items, or communications for
16 which protection is not warranted are not swept unjustifiably within the ambit of this
17 Order.
18          Mass, indiscriminate, or routinized designations are prohibited. Designations that
19 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
20 to unnecessarily encumber the case development process or to impose unnecessary
21 expenses and burdens on other parties) may expose the Designating Party to sanctions.
22          If it comes to a Designating Party’s attention that information or items that it
23 designated for protection do not qualify for protection, that Designating Party must
24 promptly notify all other Parties that it is withdrawing the inapplicable designation.
25          5.2   Manner and Timing of Designations
26          Except as otherwise provided in this Order (see, e.g., second paragraph of section
27 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material
28


                                          PROTECTIVE ORDER                                        4
     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 6 of 15 Page ID #:6157




 1 that qualifies for protection under this Order must be clearly so designated before the
 2 material is disclosed or produced.
 3          Designation in conformity with this Order requires:
 4                (a)   for information in documentary form (e.g., paper or electronic
 5 documents, but excluding transcripts of depositions or other pretrial or trial
 6 proceedings), that the Producing Party affix at a minimum, the legend
 7 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that contains
 8 protected material. If only a portion or portions of the material on a page qualifies for
 9 protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
10 by making appropriate markings in the margins).
11          A Party or Non-Party that makes original documents available for inspection need
12 not designate them for protection until after the inspecting Party has indicated which
13 documents it would like copied and produced. During the inspection and before the
14 designation, all of the material made available for inspection shall be deemed
15 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
16 copied and produced, the Producing Party must determine which documents, or portions
17 thereof, qualify for protection under this Order. Then, before producing the specified
18 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
19 that contains Protected Material. If only a portion or portions of the material on a page
20 qualifies for protection, the Producing Party also must clearly identify the protected
21 portion(s) (e.g., by making appropriate markings in the margins).
22                (b)   for testimony given in depositions that the Designating Party identify
23 the Disclosure or Discovery Material on the record, before the close of the deposition all
24 protected testimony.
25                (c)   for information produced in some form other than documentary and
26 for any other tangible items, that the Producing Party affix in a prominent place on the
27 exterior of the container or containers in which the information is stored the legend
28


                                        PROTECTIVE ORDER                                        5
     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 7 of 15 Page ID #:6158




 1 “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 2 the Producing Party, to the extent practicable, shall identify the protected portion(s).
 3          5.3    Inadvertent Failures to Designate
 4            If timely corrected, an inadvertent failure to designate qualified information or
 5 items does not, standing alone, waive the Designating Party’s right to secure protection
 6 under this Order for such material. Upon timely correction of a designation, the
 7 Receiving Party must make reasonable efforts to assure that the material is treated in
 8 accordance with the provisions of this Order.
 9 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
10          6.1    Timing of Challenges
11          Any Party or Non-Party may challenge a designation of confidentiality at any time
12 that is consistent with the Court’s Scheduling Order.
13          6.2    Meet and Confer
14          The Challenging Party shall initiate the dispute resolution process under Local
15 Rule 37.1 et seq.
16          6.3    The burden of persuasion in any such challenge proceeding shall be on the
17 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
18 to harass or impose unnecessary expenses and burdens on other parties) may expose the
19 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
20 the confidentiality designation, all parties shall continue to afford the material in
21 question the level of protection to which it is entitled under the Producing Party’s
22 designation until the Court rules on the challenge.
23 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
24          7.1    Basic Principles
25          A Receiving Party may use Protected Material that is disclosed or produced by
26 another Party or by a Non-Party in connection with this Action only for prosecuting,
27 defending, or attempting to settle this Action. Such Protected Material may be disclosed
28 only to the categories of persons and under the conditions described in this Order. When


                                          PROTECTIVE ORDER                                        6
     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 8 of 15 Page ID #:6159




 1 the Action has been terminated, a Receiving Party must comply with the provisions of
 2 section 13 below (FINAL DISPOSITION).
 3          Protected Material must be stored and maintained by a Receiving Party at a
 4 location and in a secure manner that ensures that access is limited to the persons
 5 authorized under this Order.
 6          7.2   Disclosure of “CONFIDENTIAL” Information or Items
 7          Unless otherwise ordered by the court or permitted in writing by the Designating
 8 Party, a Receiving Party may disclose any information or item designated
 9 “CONFIDENTIAL” only to:
10          (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well as
11 employees of said Outside Counsel of Record to whom it is reasonably necessary to
12 disclose the information for this Action;
13          (b)   the officers, directors, and employees (including House Counsel) of the
14 Receiving Party to whom disclosure is reasonably necessary for this Action;
15          (c)   Experts (as defined in this Order) of the Receiving Party to whom disclosure
16 is reasonably necessary for this Action and who have signed the “Acknowledgment and
17 Agreement to Be Bound” (Exhibit A);
18          (d)   the court and its personnel;
19          (e)   court reporters and their staff;
20          (f)   professional jury or trial consultants, mock jurors, and Professional Vendors
21 to whom disclosure is reasonably necessary for this Action and who have signed the
22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23          (g)   the author or recipient of a document containing the information or a
24 custodian or other person who otherwise possessed or knew the information;
25          (h)   during their depositions, witnesses, and attorneys for witnesses, in the
26 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
28 be permitted to keep any confidential information unless they sign the “Acknowledgment


                                          PROTECTIVE ORDER                                     7
     Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 9 of 15 Page ID #:6160




 1 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 2 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 3 depositions that reveal Protected Material may be separately bound by the court reporter
 4 and may not be disclosed to anyone except as permitted under this Protective Order; and
 5          (i)   any mediator or settlement officer, and their supporting personnel, mutually
 6 agreed upon by any of the parties engaged in settlement discussions.
 7 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 8          OTHER LITIGATION
 9          If a Party is served with a subpoena or a court order issued in other litigation that
10 compels disclosure of any information or items designated in this Action as
11 “CONFIDENTIAL,” that Party must:
12          (a)   promptly notify in writing the Designating Party. Such notification shall
13 include a copy of the subpoena or court order;
14          (b)   promptly notify in writing the party who caused the subpoena or order to
15 issue in the other litigation that some or all of the material covered by the subpoena or
16 order is subject to this Protective Order. Such notification shall include a copy of this
17 Protective Order; and
18          (c)   cooperate with respect to all reasonable procedures sought to be pursued by
19 the Designating Party whose Protected Material may be affected.
20          If the Designating Party timely seeks a protective order, the Party served with the
21 subpoena or court order shall not produce any information designated in this action as
22 “CONFIDENTIAL” before a determination by the court from which the subpoena or
23 order issued, unless the Party has obtained the Designating Party’s permission. The
24 Designating Party shall bear the burden and expense of seeking protection in that court
25 of its confidential material and nothing in these provisions should be construed as
26 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
27 from another court.
28


                                          PROTECTIVE ORDER                                          8
  Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 10 of 15 Page ID #:6161




 1 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION
 3         (a)   The terms of this Order are applicable to information produced by a
 4 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5 produced by Non-Parties in connection with this litigation is protected by the remedies
 6 and relief provided by this Order. Nothing in these provisions should be construed as
 7 prohibiting a Non-Party from seeking additional protections.
 8         (b)   In the event that a Party is required, by a valid discovery request, to produce
 9 a Non-Party’s confidential information in its possession, and the Party is subject to an
10 agreement with the Non-Party not to produce the Non-Party’s confidential information,
11 then the Party shall:
12               (1)    promptly notify in writing the Requesting Party and the Non-Party
13 that some or all of the information requested is subject to a confidentiality agreement
14 with a Non-Party;
15               (2)    promptly provide the Non-Party with a copy of the Protective Order
16 in this Action, the relevant discovery request(s), and a reasonably specific description of
17 the information requested; and
18               (3)    make the information requested available for inspection by the
19 Non-Party, if requested.
20         (c)   If the Non-Party fails to seek a protective order from this court within 14
21 days of receiving the notice and accompanying information, the Receiving Party may
22 produce the Non-Party’s confidential information responsive to the discovery request. If
23 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
24 information in its possession or control that is subject to the confidentiality agreement
25 with the Non-Party before a determination by the court. Absent a court order to the
26 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27 court of its Protected Material.
28 / / /


                                        PROTECTIVE ORDER                                       9
  Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 11 of 15 Page ID #:6162




 1 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Protective Order, the Receiving Party must immediately (a) notify in writing the
 5 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 6 unauthorized copies of the Protected Material, (c) inform the person or persons to whom
 7 unauthorized disclosures were made of all the terms of this Order, and (d) request such
 8 person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 9 attached hereto as Exhibit A.
10 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11         PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13 inadvertently produced material is subject to a claim of privilege or other protection, the
14 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
15 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
16 established in an e-discovery order that provides for production without prior privilege
17 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
18 an agreement on the effect of disclosure of a communication or information covered by
19 the attorney-client privilege or work product protection, the parties may incorporate their
20 agreement in the stipulated protective order submitted to the court.
21 12.     MISCELLANEOUS
22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
23 person to seek its modification by the Court in the future.
24         12.2 Right to Assert Other Objections. By stipulating to the entry of this
25 Protective Order no Party waives any right it otherwise would have to object to
26 disclosing or producing any information or item on any ground not addressed in this
27 Protective Order. Similarly, no Party waives any right to object on any ground to use in
28 evidence of any of the material covered by this Protective Order.


                                         PROTECTIVE ORDER                                        10
  Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 12 of 15 Page ID #:6163




 1         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 2 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 3 under seal pursuant to a court order authorizing the sealing of the specific Protected
 4 Material at issue. If a Party’s request to file Protected Material under seal is denied by
 5 the court, then the Receiving Party may file the information in the public record unless
 6 otherwise instructed by the court.
 7 13.     FINAL DISPOSITION
 8         After the final disposition of this Action, as defined in paragraph 4, within 60 days
 9 of a written request by the Designating Party, each Receiving Party must return all
10 Protected Material to the Producing Party or destroy such material. As used in this
11 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12 summaries, and any other format reproducing or capturing any of the Protected Material.
13 Whether the Protected Material is returned or destroyed, the Receiving Party must
14 submit a written certification to the Producing Party (and, if not the same person or
15 entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
16 where appropriate) all the Protected Material that was returned or destroyed and (2)
17 affirms that the Receiving Party has not retained any copies, abstracts, compilations,
18 summaries or any other format reproducing or capturing any of the Protected Material.
19 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
20 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
21 correspondence, deposition and trial exhibits, expert reports, attorney work product, and
22 consultant and expert work product, even if such materials contain Protected Material.
23 Any such archival copies that contain or constitute Protected Material remain subject to
24 this Protective Order as set forth in Section 4 (DURATION).
25 14.     Any violation of this Order may be punished by any and all appropriate measures
26 including, without limitation, contempt proceedings and/or monetary sanctions.
27 / / /
28


                                        PROTECTIVE ORDER                                        11
Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 13 of 15 Page ID #:6164
 Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 14 of 15 Page ID #:6165




 1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
 3 DATED: 8/24/2020
 4                        Hon. Steve Kim
                          United States Magistrate Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   PROTECTIVE ORDER                                  13
  Case 2:15-cv-07200-AB-SK Document 196 Filed 08/24/20 Page 15 of 15 Page ID #:6166




 1                                          EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I,                           [print or type full name], of
 5 [print or type full address], declare under penalty of perjury that I have read in its entirety
 6 and understand the Protective Order that was issued by the United States District Court
 7 for the Central District of California on [date] in the case of N.L. v. Childrens Hospital
 8 Los Angeles, et al., Case No. 2:15-cv-07200-AB-FFM. I agree to comply with and to be
 9 bound by all the terms of this Protective Order and I understand and acknowledge that
10 failure to so comply could expose me to sanctions and punishment in the nature of
11 contempt. I solemnly promise that I will not disclose in any manner any information or
12 item that is subject to this Protective Order to any person or entity except in strict
13 compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15 the Central District of California for the purpose of enforcing the terms of this Protective
16 Order, even if such enforcement proceedings occur after termination of this action. I
17 hereby appoint                                          [print or type full name] of
18                                [print or type full address and telephone number] as my
19 California agent for service of process in connection with this action or any proceedings
20 related to enforcement of this Protective Order.
21 Date:
22 City and State where sworn and signed:
23
24 Printed name:
25
26 Signature:
27
28


                                         PROTECTIVE ORDER                                       14
